Landis, Judge:
Counsel have submitted this case on the following stipulation:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the Plaintiff and the Assistant Attorney General for the United States, Defendant, that the articles on the invoice covered by the above named protest that are marked with an A, and the initials WPK, Supervisory Commodity Specialist W. P. Kerley, consist of 3.782.23/24 dozen ladies nylon hosiery subject to classification with duty at 35% advaloremrA-us250 per pound under Paragraph 1309, Tariff Act of 1930, as modified, T.D. 51802 and T.D. 52739, that said hosiery was produced in the United States, and returned to the United States after having been repaired by mending while abroad, with a value in a repaired condition of $1.13 per dozen (total $4,274.70) upon return to the United States, and that the value of the said foreign repairs was $0.38 per dozen (total $1,437.54).
The above protest is submitted for decision upon this stipulation.
Accepting this stipulation as an agreed statement of facts, we hold that the 3,782.23/24 dozen ladies’ nylon hosiery marked with the letter “A” and with the initials of the commodity specialist on the invoice of the entry in this protest consists of articles exported from the United States for repairs and that said merchandise is dutiable at 35 per centum ad valorem and 25 cents per pound under paragraph 1309 of the Tariff Act of 1930, as modified (T.D. 51802), on the value *121of tlie repairs in the amount of $0.38 per dozen (total $1,437.54) under paragraph 1615(g) (1) of the Tariff Act of 1930, as amended.
The protest is sustained. Judgment will enter accordingly.